Matter of Williams v Zambelli (2015 NY Slip Op 00898)





Matter of Williams v Zambelli


2015 NY Slip Op 00898


Decided on February 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
JOSEPH J. MALTESE, JJ.


2014-06206	DECISION, ORDER & JUDGMENT

[*1]In the Matter of DeAndre Williams, petitioner,
vBarbara G. Zambelli, etc., respondent.


DeAndre Williams, Comstock, N.Y., petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Charles F. Sanders of counsel), for respondent.

Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, a Judge of the County Court, Westchester County, to determine the petitioner's motion pursuant to CPL 440 in an underlying criminal action entitled People v Williams, pending in the County Court, Westchester County, under Indictment No. 1571/97, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The petitioner failed to properly serve the order to show cause and petition upon the respondent, Barbara G. Zambelli, and the Attorney General, as required by CPLR 7804(c). Accordingly, this proceeding must be dismissed (see CPLR 7804; Matter of Whitnum v Plastic & Reconstructive Surgery, P.C., 122 AD3d 870).
DILLON, J.P., DICKERSON, CHAMBERS and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court